Citation Nr: 0607010	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-31 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 1950 to February 
1953.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his February 2004 notice of disagreement, the veteran 
disagreed with the 30 percent rating that was originally 
assigned to his PTSD by the rating decision of January 2004, 
effective from August 2003.  Thereafter, a July 2004 rating 
decision increased the rating for this disability to 50 
percent, effective from August 2003.  The veteran has 
continued his appeal.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

At the veteran's hearing before the Board in October 2005, 
the veteran testified that he had been receiving treatment 
for his PTSD at the Ukiah Clinic of the San Francisco, 
California VA Medical Center since February 2004, and that 
over this period, his PTSD had become more severe.  The most 
recent VA outpatient records in the claims folder, however, 
are dated in February 2004, and the veteran also noted that 
there may be additional relevant private treatment records in 
the possession of clinical psychologist K. J. M., located in 
Ukiah, California, and R. B. T., M.D., located in Lakeport, 
California.  

The veteran and his representative also agreed that unless 
the above-noted records could be furnished to the Board 
within thirty days of the October 2005 Board hearing, the 
Board would likely be required to remand this matter for 
further evidentiary development, and no such additional 
records have been received.  The Board further finds that 
since the last VA PTSD examination to evaluate the veteran's 
PTSD was conducted in November 2003, following the recent of 
additional treatment records, the veteran should be afforded 
a new VA PTSD examination to determine the current nature and 
severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Steps should be taken to obtain 
additional VA treatment records for the 
veteran from the Ukiah Clinic of the 
San Francisco, California VA Medical 
Center, dated since February of 2004.

2.  Steps should be taken to obtain 
private medical records for the veteran 
in the possession of clinical 
psychologist K. J. M., located in 
Ukiah, California, and R. B. T., M.D., 
located in Lakeport, California.

3.  Following receipt of the medical 
records noted above, the veteran should 
be furnished with a new VA PTSD 
examination to determine the nature and 
severity of this PTSD.  The claims file 
should be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

4.  The case should again be reviewed on 
the basis of the additional evidence.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


